UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6754



ERNEST L. BYRD,

                                                Plaintiff - Appellant,

          versus


MRS. MCKNIGHT; MR. ARMANTROUT,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-00-0064-7)


Submitted:   August 24, 2000                 Decided:   August 30, 2000


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ernest L. Byrd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ernest L. Byrd appeals from the district court’s order dis-

missing without prejudice his 42 U.S.C.A. § 1983 (West Supp. 2000)

complaint. The district court’s dismissal without prejudice is not

appealable.   See Domino Sugar Corp. v. Sugar Workers’ Local Union

392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).      A dismissal without

prejudice is a final order only if “‘no amendment [in the com-

plaint] could cure the defects in the plaintiff’s case.’”     Id. at

1067 (quoting Coniston Corp. v. Village of Hoffman Estates, 844

F.2d 461, 463 (7th Cir. 1988)).       In ascertaining whether a dis-

missal without prejudice is reviewable in this court, the court

must determine “whether the plaintiff could save his action by

merely amending his complaint.”    Domino Sugar, 10 F.3d at 1066-67.

In this case, Byrd may move in the district court to reopen his

case and to file an amended complaint specifically alleging facts

sufficient to state a claim under 42 U.S.C.A. § 1983.     Therefore,

the dismissal order is not appealable. Accordingly, we dismiss the

appeal for lack of jurisdiction.      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           DISMISSED




                                  2